Exhibit 10.4 CHANGE IN CONTROL AGREEMENT This Change in Control Agreement (the " CIC Agreement "), effective , 2013 (the " Effective Date ") is made and entered into by and between Kips Bay Medical Inc ., a Delaware corporation (the " Company ") and [Insert Name ], a resident of the State of [Insert State of Residence], (the " Employee "). The Company and the Employee are the “ Parties ” to this CIC Agreement. Recitals WHEREAS, the Employee will serve as the of the Company. WHEREAS, the Company and Employee have entered into an “Employment Agreement”, dated , 20 (the “ Employment Agreement ”). WHEREAS, the Parties wish to protect the relevant interests of the Company and the Employee in the event the Employee’s employment with the Company is terminated in connection with a change in control. NOW, THEREFORE, in consideration of the premises, the mutual covenants of the Parties hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto hereby agree to the terms set forth in this CIC Agreement 1.
